          Case 1:20-cv-03388-PAE Document 18
                                          17 Filed 09/24/20
                                                   09/23/20 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 HAKAN USAL, M.D.,

                                Plaintiff,

                v.                                           Civil Case No.: 1:20-cv-03388-PAE

 OXFORD HEALTH PLANS, LLC and UNITED
 HEALTHCARE INSURANCE COMPANY,

                                Defendant.


   STIPULATED CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER

PAUL A. ENGELMAYER, District Judge:

       WHEREAS, all of the parties to this action (collectively, the “Parties” and each

individually, a “Party”) request that this Court issue a protective order pursuant to Federal Rule of

Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

information that they may need to disclose in connection with discovery in this action;


       WHEREAS, the Parties, through counsel, agree to the following terms; and


       WHEREAS, this Court finds that good cause exists for issuance of an appropriately tailored

confidentiality order governing the pretrial phase of this action;


       IT IS HEREBY ORDERED that the Parties to this action, their respective officers, agents,

servants, employees, and attorneys, any other person in active concert or participation with any of

the foregoing, and all other persons with actual notice of this Order will adhere to the following

terms, upon pain of contempt:
          Case 1:20-cv-03388-PAE Document 18
                                          17 Filed 09/24/20
                                                   09/23/20 Page 2 of 8




       1. With respect to “Discovery Material” (i.e., information of any kind produced or

disclosed in the course of discovery in this action) that a person has designated as “Confidential”

pursuant to this Order, no person subject to this Order may disclose such Confidential Discovery

Material to anyone else except as expressly permitted hereunder:

       2. The Party or person producing or disclosing Discovery Material (each, “Producing

Party”) may designate as Confidential only the portion of such material that it reasonably and in

good faith believes consists of:

       (a)     previously non-disclosed financial information (including without limitation

profitability reports or estimates, percentage fees, design fees, royalty rates, minimum guarantee

payments, sales reports, and sale margins);


       (b)     previously non-disclosed material relating to ownership or control of any non-

public company;


       (c)     previously non-disclosed business plans, product-development information, or

marketing plans;


       (d)     any information of a personal or intimate nature regarding any individual; or


       (e)     any other category of information given confidential status by this Court after the

date of this Order.

       3. With respect to the Confidential portion of any Discovery Material other than deposition

transcripts and exhibits, the Producing Party or its counsel may designate such portion as

“Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the protected

portion in a manner that will not interfere with legibility or audibility; and (b) producing for future

public use another copy of said Discovery Material with the confidential information redacted.
          Case 1:20-cv-03388-PAE Document 18
                                          17 Filed 09/24/20
                                                   09/23/20 Page 3 of 8




       4. A Producing Party or its counsel may designate deposition exhibits or portions of

deposition transcripts as Confidential Discovery Material either by: (a) indicating on the record

during the deposition that a question calls for Confidential information, in which case the reporter

will bind the transcript of the designated testimony in a separate volume and mark it as


       “Confidential Information Governed by Protective Order;” or (b) notifying the reporter and

all counsel of record, in writing, within 30 days after a deposition has concluded, of the specific

pages and lines of the transcript that are to be designated “Confidential,” in which case all counsel

receiving the transcript will be responsible for marking the copies of the designated transcript in

their possession or under their control as directed by the Producing Party or that person’s counsel.

During the 30-day period following a deposition, all Parties will treat the entire deposition

transcript as if it had been designated Confidential.

       5. If at any time before the termination of this action a Producing Party realizes that it

should have designated as Confidential some portion(s) of Discovery Material that it previously

produced without limitation, the Producing Party may so designate such material by notifying all

Parties in writing. Thereafter, all persons subject to this Order will treat such designated portion(s)

of the Discovery Material as Confidential. In addition, the Producing Party shall provide each

other Party with replacement versions of such Discovery Material that bears the “Confidential”

designation within two business days of providing such notice.


       6. Nothing contained in this Order will be construed as: (a) a waiver by a Party or person

of its right to object to any discovery request; (b) a waiver of any privilege or protection; or (c) a

ruling regarding the admissibility at trial of any document, testimony, or other evidence.


       7. Where a Producing Party has designated Discovery Material as Confidential,
           Case 1:20-cv-03388-PAE Document 18
                                           17 Filed 09/24/20
                                                    09/23/20 Page 4 of 8




       other persons subject to this Order may disclose such information only to the following

persons:

       (a)     the Parties to this action, their insurers, and counsel to their insurers;


       (b)     counsel retained specifically for this action, including any paralegal, clerical, or

other assistant that such outside counsel employs and assigns to this matter;

       (c)     outside vendors or service providers (such as copy-service providers and document-

management consultants) that counsel hire and assign to this matter;


       (d)     any mediator or arbitrator that the Parties engage in this matter or that this Court

appoints, provided such person has first executed a Non-Disclosure Agreement in the form

annexed as Exhibit A hereto;


       (e)     as to any document, its author, its addressee, and any other person indicated on the

face of the document as having received a copy;


       (f)     any witness who counsel for a Party in good faith believes may be called to testify

at trial or deposition in this action, provided such person has first executed a Non-Disclosure

Agreement in the form annexed as Exhibit A hereto;


       (g)     any person a Party retains to serve as an expert witness or otherwise provide

specialized advice to counsel in connection with this action, provided such person has first

executed a Non-Disclosure Agreement in the form annexed as Exhibit A hereto;

       (h)     stenographers engaged to transcribe depositions the Parties conduct in this action;

and


       (i)     this Court, including any appellate court, its support personnel, and court reporters.
          Case 1:20-cv-03388-PAE Document 18
                                          17 Filed 09/24/20
                                                   09/23/20 Page 5 of 8




       8. Before disclosing any Confidential Discovery Material to any person referred to in

subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order to such person,

who must sign a Non-Disclosure Agreement in the form annexed as Exhibit A hereto stating that

he or she has read this Order and agrees to be bound by its terms. Said counsel must retain each

signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing counsel either

before such person is permitted to testify (at deposition or trial) or at the conclusion of the case,

whichever comes first.

       9. This Order binds the Parties and certain others to treat as Confidential any Discovery

Materials so classified.     The Court has not, however, made any finding regarding the

confidentiality of any Discovery Materials, and retains full discretion to determine whether to

afford confidential treatment to any Discovery Material designated as Confidential hereunder. All

persons are placed on notice that the Court is unlikely to seal or otherwise afford confidential

treatment to any Discovery Material introduced into evidence at trial, even if such material has

previously been sealed or designated as Confidential.


       10. In filing Confidential Discovery Material with this Court, or filing portions of any

pleadings, motions, or other papers that disclose such Confidential Discovery Material

(“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the

Confidential Court Submission via the Electronic Case Filing System. In accordance with Rule

4(B) of the Court’s Individual Rules of Practice in Civil Cases, the Parties shall file an unredacted

copy of the Confidential Court Submission under seal with the Clerk of this Court, and the Parties

shall serve this Court and opposing counsel with unredacted courtesy copies of the Confidential

Court Submission. In accordance with Rule 4(B) of this Court’s Individual Rules of Practice in

Civil Cases, any Party that seeks to file Confidential Discovery Material under seal must file an
           Case 1:20-cv-03388-PAE Document 18
                                           17 Filed 09/24/20
                                                    09/23/20 Page 6 of 8




application and supporting declaration justifying—on a particularized basis—the sealing of such

documents. The parties should be aware that the Court will unseal documents if it is unable to

make “specific, on the record findings . . . demonstrating that closure is essential to preserve higher

values and is narrowly tailored to serve that interest.” Lugosch v. Pyramid Co. of Onondaga, 435

F.3d 110, 120 (2d Cir. 2006).


         11. Any Party who objects to any designation of confidentiality may at any time before the

trial of this action serve upon counsel for the Producing Party a written notice stating with

particularity the grounds of the objection. If the Parties cannot reach agreement promptly, counsel

for all affected Parties will address their dispute to this Court in accordance with paragraph 2(C)

of this Court’s Individual Practices.


         12. Any Party who requests additional limits on disclosure (such as “attorneys’ eyes only”

in extraordinary circumstances), may at any time before the trial of this action serve upon counsel

for the recipient Parties a written notice stating with particularity the grounds of the request. If the

Parties cannot reach agreement promptly, counsel for all affected Parties will address their dispute

to this Court in accordance with Rule 2(C) of this Court’s Individual Rules of Practice in Civil

Cases.


         13. Recipients of Confidential Discovery Material under this Order may use such material

solely for the prosecution and defense of this action and any appeals thereto, and not for any other

purpose or in any other litigation proceeding. Nothing contained in this Order, however, will affect

or restrict the rights of any Party with respect to its own documents or information produced in

this action.
           Case 1:20-cv-03388-PAE Document 18
                                           17 Filed 09/24/20
                                                    09/23/20 Page 7 of 8




         14. Nothing in this Order will prevent any Party from producing any Confidential

Discovery Material in its possession in response to a lawful subpoena or other compulsory process,

or if required to produce by law or by any government agency having jurisdiction, provided that

such Party gives written notice to the Producing Party as soon as reasonably possible, and if

permitted by the time allowed under the request, at least 10 days before any disclosure. Upon

receiving such notice, the Producing Party will bear the burden to oppose compliance with the

subpoena, other compulsory process, or other legal notice if the Producing Party deems it

appropriate to do so.


         15. Each person who has access to Discovery Material designated as Confidential pursuant

to this Order must take all due precautions to prevent the unauthorized or inadvertent disclosure

of such material.


         16. Within 60 days of the final disposition of this action—including all appeals—all

recipients of Confidential Discovery Material must either return it—including all copies thereof—

to the Producing Party, or, upon permission of the Producing Party, destroy such material—

including all copies thereof. In either event, by the 60-day deadline, the recipient must certify its

return or destruction by submitting a written certification to the Producing Party that affirms that

it has not retained any copies, abstracts, compilations, summaries, or other forms of reproducing

or capturing any of the Confidential Discovery Material. Notwithstanding this provision, the

attorneys that the Parties have specifically retained for this action may retain an archival copy of

all pleadings, motion papers, transcripts, expert reports, legal memoranda, correspondence, or

attorney work product, even if such materials contain Confidential Discovery Material. Any such

archival copies that contain or constitute Confidential Discovery Material remain subject to this

Order.
                                           17 Filed 09/24/20
           Case 1:20-cv-03388-PAE Document 18       09/23/20 Page 8 of 8




       17. This Order will survive the termination of the litigation and will continue to be binding

upon all persons subject to this Order to whom Confidential Discovery Material is produced or

disclosed.


       18. This Court will retain jurisdiction over all persons subject to this Order to the extent

necessary to enforce any obligations arising hereunder or to impose sanctions for any contempt

thereof.


       SO STIPULATED AND AGREED.



_
s/ Robert J. Axelrod                                 s/ Lijue T. Philip
Robert J. Axelrod                                    Lijue T. Philip
Axelrod LLP                                          Stradley Ronon Stevens & Young LLP
800 Third Avenue, Suite 2800                         100 Park Avenue, Suite 2000
New York, New York 10022                             New York, New York 10017

Counsels for Plaintiff                               Counsels for Defendants

Leslie S. Howard
Cohen Howard LLP
766 Shrewsbury Avenue, Suite 200
Tinton Falls, NJ 07724

Counsels for Plaintiff

                                                    SO ORDERED



                                                    PaJA.�
                                                     ______________________________
                                                     PAUL A. ENGELMAYER
                                                     United States District Judge
                                                      9/24/2020
